Citation Nr: 1219837	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.  


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from June 1941 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating action by the Regional Office (RO) in Detroit, Michigan. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Veteran seeks service connection for a bilateral eye disorder.  He argues that his currently diagnosed eye disorder, glaucoma, is related to his military service.  He contends that he injured his eyes in service as a result of being assigned to monitor aircraft using a high powered magnification device that caused eye strain.  His service records show that he was seen in July 1941 for headache and pain in the eyes.  The Veteran's representative has stated that the Veteran contends that his eye strain has gotten worse since his in-service eye strain.  (See, December 2009 substantive appeal).  His attorney as requested that the Board consider the lay statements of the Veteran as proof of continuity of symptomatology, and that an examination be provided pursuant to VA's duty to assist the Veteran.  With respect to VA examinations, the United States Court of Appeals for Veterans Claims (Court) found in McClendon v. Nicholson, 20 Vet. App. 79 (2006), that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim).  See also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The Board notes that there is evidence of inservice treatment for eye pain and a current diagnosis of an eye disorder.  Further, the Veteran is competent to attest to having problems with his eyes after using high power magnification devices since service.  As such, a VA examination should be conducted.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination to evaluate his eye complaints and to offer an opinion on the etiology of any eye disorder found.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  

After examining the Veteran the examiner must offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any eye disorder found is related to the Veteran's military service, to include his treatment in July 1941 for eye pain and his contention that he suffered eye strain in service while monitoring aircraft using a high powered magnification device.  The examiner should provide a complete rationale for any opinion provided. If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why. 

2.  Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Following completion of the above, the claim for should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



